Citation Nr: 0612597	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of carcinoma 
of the left kidney status post nephrectomy, claimed as 
secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant served on active duty from February 1949 to 
February 1950, and from April 1951 to February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the regional office (RO) in Columbia, South Carolina, 
which determined a higher rating evaluation was not warranted 
for the service-connected left renal calculi.  In conjunction 
with this appeal, the Board determined that the appellant had 
also raised an inextricably intertwined issue of entitlement 
to secondary service connection for status post carcinoma of 
the left kidney.  That issue was remanded to the RO for 
adjudication in March 2001.  In a June 2002 decision, the 
Board granted an increased evaluation from 30 percent to 60 
percent for the service-connected disability, recharacterized 
as chronic renal disease.  With respect to the issue of 
entitlement to secondary service connection for status post 
carcinoma of the left kidney, the Board deferred its decision 
on that matter and undertook additional internal development 
pursuant to 38 C.F.R. § 19.9(a)(2).  In March 2003, the Board 
denied the issue of secondary service connection for status 
post carcinoma of the left kidney.  The appellant appealed 
the March 2003 decision to the United States Court of Appeals 
for Veterans Claims (Court).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant filed a joint motion for remand and for stay of 
proceedings.  The request was to vacate the March 2003 
decision by the Board, and to remand the case for RO 
consideration of the additional evidence obtained pursuant to 
the Board's own development.  It was also determined that the 
Board did not provide an adequate statement of the reasons 
and bases for its determination, to include proper 
application of the standard pertaining to claims based upon a 
theory of aggravation.  The Court granted this motion in a 
December 2003 order, and the case was returned to the Board 
for compliance with the directives stipulated in the motion.  
The Board remanded the case to the RO for additional 
development in November 2004.

The case subsequently came under the jurisdiction of the 
Buffalo, New York, RO.  The requested actions have since been 
completed.  The case is now ready for appellate review.  


FINDINGS OF FACT

The veteran's current residuals of carcinoma of the left 
kidney status post nephrectomy were not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Residuals of carcinoma of the left kidney status post 
nephrectomy were not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  A letter from 
the RO dated in August 2005 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically told the 
appellant that he should submit any evidence in his 
possession.  Although this letter was not provided prior to 
adjudication of the claim, the veteran was afforded an 
opportunity to present evidence, and he does not argue that 
the timing of the letter caused him any prejudice.  The Board 
also notes that in March 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The appellant 
has declined a hearing.  He was afforded VA examinations, and 
relevant opinions have been obtained.  The Board does not 
know of any additional relevant evidence which exists but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  To establish entitlement to service connection 
on a secondary basis, there must be competent medical 
evidence of record establishing that a current disability is 
proximately due to or the result of a service-connected 
disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  This regulation has been interpreted by the Court to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has previously established service connection for 
chronic renal disease (originally characterized as left renal 
calculi).  The disorder is currently rated as 60 percent 
disabling.  

The veteran's service medical records are negative for any 
references to cancer of the kidney.  The disorder was not 
diagnosed until 1998.  A VA hospital summary dated in June 
1998 shows that the veteran underwent a left radical 
nephrectomy.  A pathology report reflects that a specimen 
from the left kidney and adrenal gland revealed renal cell 
carcinoma and adrenal cortical adenoma.  

The veteran contends that the cancer of the left kidney was 
caused or aggravated as a result of the service-connected 
renal disease.  The evidence presented relative to this issue 
includes a June 2001 report of VA examination in which the 
examiner indicated the appellant's carcinoma of the left 
kidney was aggravated due to the service-connected renal 
calculi.  However, the examiner did not reference any 
clinical findings in support of this conclusion.  Additional 
medical opinion was obtained in November 2002 to explain the 
extent of any disability attributable to aggravation of the 
carcinoma.  In the November 2002 medical report, the examiner 
concluded that the appellant's renal calculi and subsequent 
development of renal cell carcinoma were coincidental in 
nature.  The examiner further noted that the disability 
attributable to the renal cell carcinoma was not aggravated 
"significantly" by his renal calculi.  Again, the examiner 
offered no explanation and referenced no clinical findings in 
support of his conclusions in this regard.  In its previous 
review and consideration of this evidence, however, the Board 
found the opinion of the November 2002 examiner to be more 
persuasive on the question presented in this case.  In this 
context, it was found that the examiner who conducted the 
November 2002 examination acknowledged the circumstances 
under which a causal connection might occur, reviewed the 
recorded medical history, and determined that the evidence 
established no more than a coincidental relationship between 
the appellant's development of cancer and his service-
connected disability.  This conclusion was considered as 
essentially assessing no clinical significance to the 
coexistent renal calculi and carcinoma of the left kidney.

The joint motion pointed out that, in this case, the Board 
relied upon the incorrect standard regarding aggravation.  
Specifically, it was noted that the Board erroneously relied 
upon the severity rather than the actual existence of any 
additional impairment attributable to the service-connected 
disability in determining whether aggravation was 
demonstrated for purposes of establishing entitlement to 
service connection.  It was stated in the joint motion that 
that aggravation, whether "significant" or not, is 
sufficient to find service connection if it results in any 
additional impairment of earning capacity.  The Board 
subsequently remanded the case in order to obtain a more 
definitive medical opinion with respect to this matter.

The report of a genitourinary examination conducted by the VA 
in October 2005 shows that the examiner reviewed the claims 
file and computerized VA progress notes.  In addition, 
information was solicited from the veteran.  The examiner 
noted that the veteran brought some paperwork which included 
an operation report.  Per that report, he underwent a left 
radical nephrectomy with a preop diagnosis of left renal 
mass.  The VA examiner noted that "There is no evidence from 
that report that the nephrectomy for the renal mass was 
aggravated or complicated by the past history of renal 
stones."  

After further reviewing the veteran's medical history and 
medical literature, the examiner made the following diagnoses 
and conclusions:  (1) Chronic renal insufficiency, which is 
at least as likely as not related in cause to the effects of 
essential hypertension and atherosclerosis;  (2) Renal Cell 
Cancer status post nephrectomy.  The service-connected renal 
stones are not a proximate cause of the renal cell cancer; 
and (3) There is no evidence documented in the clinical 
records to indicate that renal stones aggravated or increased 
disability manifestations of the claimed carcinoma of the 
left kidney.   

The most recent examination report weighs against the claim.  
The Board concludes that this examination report has more 
probative value than the other previous opinion in June 2001.  
Although the June 2001 opinion indicated that there had been 
aggravation of the carcinoma of the left kidney by the 
service-connected renal calculi, the examiner did not explain 
the basis for that opinion but instead only offered a bare 
unsupported statement.  The October 2005 examiner, on the 
other hand, fully considered the history of the disorder and 
reviewed and cited applicable medical literature.  The 
opinion was fully informed and well explained.  Thus, the 
preponderance of the competent evidence of record shows that 
there was no etiological relationship, either through 
causation or aggravation, between the veteran's service-
connected renal disorder and his carcinoma of the left 
kidney.  The Board has noted that the veteran has expressed 
his own opinion that his service-connected disorder caused or 
aggravated his cancer.  However, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, the Board concludes that the 
veteran's residuals of carcinoma of the left kidney were not 
proximately due to or the result of a service-connected 
disability.  


ORDER

Service connection for residuals of carcinoma of the left 
kidney status post nephrectomy, claimed as secondary to a 
service-connected disability, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


